UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2231


DAVID KIRKWOOD,

                    Plaintiff - Appellant,

             v.

FINANCIAL WEST INVESTMENT GROUP, INC., d/b/a Financial West Group;
CAPITAL SYNERGY PARTNERS, INC.,

                    Defendants - Appellees,

             and

FINANCIAL WEST GROUP, INC.,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-02005-CCB)


Submitted: July 29, 2020                                      Decided: August 6, 2020


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas C. Costello, COSTELLO LAW GROUP, Towson, Maryland, for Appellant.
Brandon S. Reif, Marc S. Ehrlich, REIF LAW GROUP, P.C., Los Angeles, California,
Edward S. Zusman, Kevin K. Eng, MARKUN ZUSMAN FRENIERE & COMPTON LLP,
San Francisco, California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Kirkwood appeals the district court’s orders granting Capital Synergy

Partners motion to dismiss for lack of personal jurisdiction and Financial West

Investment’s motion to compel arbitration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Kirkwood v. Fin. West. Inv., No. 1:17-cv-02005-CCB (D. Md. Nov. 17, 2017; Oct. 3,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3